DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recites “ gas discharge pores having pore diameters (mode diameter) of 1.5 [um] or less are opened”.  Examiner notes the limitations in parens and brackets as indicated in claim 1 are indefinite, wherein examiner is unsure as to if the limitations in parens and brackets contribute to the scope of the claim.  For purposes of examination of prior art, the clam is interpreted as “multiple gas discharge pores having pore diameters of 1.5 or less are opened”.  Claims 2-5,10-12 depend on claim 1 and hence are also rejected.  Claim 7-9,13,14 depend on claim 6 and hence are also rejected.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6,9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Keyser et al(5316682).
Keyser teaches a fine bubble generating apparatus for generating , in liquid, fine bubbles having nano-order diameter comprising a gas discharge unit(figure 6) having a gas discharge member in which multiple gas discharge pores are opened in a gas discharge surface, and a relative movement unit (motor 102 and conduit 98) configured to relatively move liquid along the gas discharge surface of the gas discharge member, wherein the gas discharge member has gas discharge pores   having pore diameters of 1.5 micrometers or less(column 5 line 66 noting a pore size of 0.2 microns).   Examiner also notes lines 9-12 reciting a specific velocity relative to the gas discharge member is not less than 1 m/sec is analyzed as an intended use and functional for purposes of prior art analysis and therefore the stated limitations are not given patentable weight for the apparatus claim.  
Keyser et al further teaches wherein the gas discharge member has a columnar or a cylindrical shape in which the gas discharge pores are opened in an outer circumferential surface that serves as the gas discharge surface, and the relative movement unit that rotates the gas discharge member having the columnar or cylindrical shape at a fixed position around an axis in a state where the gas discharge member is immersed in a stationary liquid.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Korean reference(KR10-2012-0020775A) taken together with Chinese reference(CN106732308A).
	Korean reference in figures 1 and 2 teaches a fine bubble generating method for generating, in liquid, fine bubbles having nano-order diameter, the fine bubble generating method comprising bringing liquid(from liquid inlet 20) into contact with a gas discharge surface of a gas discharge member(porous sintered body 10) in which multiple gas discharge pores(12) having pore diameters are opened, and discharging gas into the liquid from the gas discharge member while the liquid is relatively moved(by pump 60 from raw water inlet hole(41) to raw water discharge hole(51)) along the gas discharge surface of the gas discharge member with a velocity relative to the gas discharge member.  Korean reference is silent as to pore diameters of 1.5 micrometers or less.  Chinese reference teaches providing a microbubble generating structure(5), the microbubble generating structure capable of forming nanobubbles, wherein a gas distributor(3) provides gas to sintered ceramic microporous material(figure 5), wherein sintered ceramic materials including micro-sized channels with a diameter having a lower range of 1nm.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the porous sintered body 10 of Korean reference with gas discharge pores having pore diameters of 1.5 micrometers or less in order to provide consistent production of bubbles of nano-order diameters.   Korean reference is also silent as to a liquid velocity relative to the gas discharge member is not less than 1 m/sec.   Examiner notes Korean reference includes a pump(60) to provide a forced movement of liquid across an interior surface of the porous sintered body, and given an understanding of a minimum flow rate of liquid required to provide for optimal gas absorption, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to optimize the liquid flow to be not less than 1 m/sec to provide optimal absorption of incoming gas.  
	Korean reference taken together with Chinese reference teaches all of the limitations of claim 2 but is silent as to the pore diameter distribution of the gas discharge holes satisfies (D90-D10/D50 <= 3.0.  Examiner notes the structure of the porous body(10) of Korean reference is a sintered ceramic material, wherein the sintered ceramic material matches a sintered ceramic material of the current application, and given consistent production mechanisms for forming the micropore openings,  examiner respectfully submits it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a pore diameter distribution according to (D90-D10/D50 <= 3.0 so that minimal variation of diameter of nanobubbles is provided.  
	Korean reference taken together with Chinese reference further teaches wherein the gas discharge member is disposed in a flow of the liquid to move the liquid along the gas discharge surface of the gas discharge member.  Korean reference taken together with Chinese reference further teaches wherein a flow channel for the liquid is disposed on the gas discharge surface of the gas discharge member in a state where the liquid is in contact with the gas discharge surface, and the liquid is caused to flow in the flow channel and the liquid is this moved along the gas discharge surface of the gas discharge member.  
Claims 6,7,10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Korean reference(KR10-2012-0020775A) taken together with Chinese reference(CN106732308A).
Korean reference teaches a fine bubble generating apparatus for generating, in liquid, fine bubbles having nano-order diameters comprising a gas discharge unit having a gas discharge member(porous sintered body 10) in which multiple gas discharge pores(12) are opened in a gas discharge surface, and a relative movement unit(combination of raw water inlet hole(41), raw water discharge hole(51), and pump(60)) configured to relatively move liquid along the gas discharge surface of the gas discharge member, the gas discharge member having pores.  Korean reference is silent as to pore diameters of 1.5 micrometers or less.  Chinese reference teaches providing a microbubble generating structure(5), the microbubble generating structure capable of forming nanobubbles, wherein a gas distributor(3) provides gas to sintered ceramic microporous material(figure 5), wherein sintered ceramic materials including micro-sized channels with a diameter  having a lower range of 1nm.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the porous sintered body 10 of Korean reference with gas discharge pores having pore diameters of 1.5 micrometers or less in order to provide consistent production of bubbles of nano-order diameters.    Examiner also notes lines 9-12 reciting a specific velocity relative to the gas discharge member is not less than 1 m/sec is analyzed as an intended use and functional for purposes of prior art analysis and therefore the stated limitations are not given patentable weight for the apparatus claim.  
Korean reference taken together with Chinese reference teaches all of the limitations of claim 7 but is silent as to the pore diameter distribution of the gas discharge holes satisfies (D90-D10/D50 <= 3.0.  Examiner notes the structure of the porous body(10) of Korean reference is a sintered ceramic material, wherein the sintered ceramic material matches a sintered ceramic material of the current application, and given consistent production mechanisms for forming the micropore openings,  examiner respectfully submits it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a pore diameter distribution according to (D90-D10/D50 <= 3.0 so that minimal variation of diameter of nanobubbles is provided.  
Korean reference taken together with Chinese reference further teaches wherein the gas discharge member is disposed in a flow of the liquid to move the liquid along the gas discharge surface of the gas discharge member.  Korean reference taken together with Chinese reference further teaches wherein a flow channel for the liquid is disposed on the gas discharge surface of the gas discharge member in a state where the liquid is in contact with the gas discharge surface, and the liquid is caused to flow in the flow channel and the liquid is this moved along the gas discharge surface of the gas discharge member.  
Claims 1,2,5,12 are rejected under 35 U.S.C. 103 as being unpatentable over Keyser et al(5316682).
Keyser teaches in figure 6 a fine bubble generating method for generating, in liquid, fine bubbles having nano-order diameters comprising bringing liquid into contact with a gas discharge surface(ceramic porous membrane(figure 6) in which multiple gas discharge pores having pore diameters of 1.5 micrometers or less are opened(column 5 line 66 noting a pore size of 0.2 microns), and discharging gas into the liquid(gas discharged from central gas conduit(98) to rotating membrane body) from the gas discharge member while the liquid is relatively moved along the gas discharge surface of the gas discharge member at a velocity.  Examiner notes Keyser includes a motor(102) to provide a forced movement of liquid across an interior surface of the porous ceramic body, and given an understanding of a minimum flow rate of liquid required to provide for optimal gas absorption, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to optimize the liquid flow to be not less than 1 m/sec to provide optimal absorption of incoming gas.  
Keyser teaches all of the limitations of claim 2 but is silent as to the pore diameter distribution of the gas discharge holes satisfies (D90-D10/D50 <= 3.0.  Examiner notes the structure of the porous body(94) of Keyser is a sintered ceramic material, wherein the sintered ceramic material matches a sintered ceramic material of the current application, and given consistent production mechanisms for forming the micropore openings,  examiner respectfully submits it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a pore diameter distribution according to (D90-D10/D50 <= 3.0 so that minimal variation of diameter of nanobubbles is provided.  
Keyser further teaches wherein the gas discharge member has a columnar or cylindrical shape in which the gas discharge pores are opened in an outer circumferential surface that serves as the gas discharge surface, and the gas discharge member having the columnar or cylindrical shape is rotated at a fixed position around an axis in a state where the gas discharge member is immersed in stationary liquid.  
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Keyser et al(5316682).
Keyser et al teaches all of the limitations of claim 7 but is silent as to the pore diameter distribution of the gas discharge holes satisfies (D90-D10/D50 <= 3.0.  Examiner notes the structure of the porous body(94) of Keyser is a sintered ceramic material, wherein the sintered ceramic material matches a sintered ceramic material of the current application, and given consistent production mechanisms for forming the micropore openings,  examiner respectfully submits it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a pore diameter distribution according to (D90-D10/D50 <= 3.0 so that minimal variation of diameter of nanobubbles is provided.  
Keyser et al further teaches the gas discharge member has a columnar or cylindrical shape in which the gas discharge pores are opened in an outer circumferential surface that serves as the gas discharge surface, and the relative movement unit rotates the gas discharge member having the columnar or the cylindrical shape at a fixed position around an axis in a state where the gas discharge member is immersed in stationary liquid.


Allowable Subject Matter
Claims 8,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 8 and 13 recites “the gas discharge unit includes a flow channel forming member that has a groove formed in a surface on which the flow channel forming member contacts with the gas discharge surface of the gas discharge member and that is attached to be in surface contact with the gas discharge surface of the gas discharge member.    Korean reference teaches providing a pump to move a liquid in an axial direction with respect to a stationary gas discharge member, however Korean reference does not teach or suggest the gas discharge unit includes a flow channel forming member that has a groove formed in a surface on which the flow channel forming member contacts with the gas discharge surface of the gas discharge member and that is attached to be in surface contact with the gas discharge surface of the gas discharge member.  
	 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
May 24, 2022